                          Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 1 of 7


            1    GIBSON, DUNN & CRUTCHER LLP
                 SAMUEL LIVERSIDGE, SBN 180578
            2      sliversidge@gibsondunn.com
                 ILISSA SAMPLIN, SBN 314018
            3      isamplin@gibsondunn.com
                 SARAH KUSHNER, SBN 320077
            4      smkushner@gibsondunn.com
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile:    213.229.7520
            7    JOSEPH R. ROSE, SBN 279092
                   jrose@gibsondunn.com
            8    555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
            9    Telephone: 415.393.8200
                 Facsimile:    415.393.8306
           10
                 Attorneys for Defendant HP INC.
           11

           12

           13                                  UNITED STATES DISTRICT COURT

           14                               NORTHERN DISTRICT OF CALIFORNIA

           15    MOBILE EMERGENCY HOUSING CORP.,                 CASE NO. 5:20-cv-09157-SVK
                 TRACK RAT ENTERPRISES, INC. d/b/a
           16    PERFORMANCE AUTOMOTIVE & TIRE                   DEFENDANT HP INC.’S REPLY IN
                 CENTER, and DAVID JUSTIN LYNCH,                 SUPPORT OF ITS REQUEST FOR
           17    individually, and on behalf of all others       JUDICIAL NOTICE IN SUPPORT OF
                 similarly situated,                             MOTION TO DISMISS AND/OR STRIKE
           18                                                    PLAINTIFFS’ THIRD AMENDED CLASS
                                       Plaintiffs,               ACTION COMPLAINT
           19
                 v.
           20
                 HP INC. d/b/a/ HP COMPUTING AND                 Hearing:
           21    PRINTING INC., a Delaware Corporation,          Date:       July 27, 2021
                                                                 Time:       10:00 a.m.
           22                          Defendant.                Place:      Videoconference
                                                                 Judge:      Hon. Susan van Keulen
           23
                                                                 Action Filed: December 17, 2020
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                      HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
                                  STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                       Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 2 of 7


            1                                          I.         INTRODUCTION
            2           The webpages described in HP Inc.’s (“HP”) Request for Judicial Notice, ECF No. 45, are

            3    judicially noticeable and/or incorporated by reference in the Third Amended Complaint (“TAC”).

            4           In opposing HP’s request for judicial notice, Plaintiffs contend that the webpages at issue are

            5    “not relied upon in the TAC,” “irrelevant,” and “disputed.” Opp. at 1. But whether Plaintiffs relied on

            6    the webpages in their pleading has no bearing on whether this Court may judicially notice the fact that

            7    the pages disclosed the practices of which Plaintiffs now complain. See Fed. R. Evid. 201(b) (court

            8    may judicially notice facts that are capable of accurate and ready determination by resort to “sources

            9    whose accuracy cannot reasonably be questioned”). Moreover, Plaintiffs’ position that the disclosures

           10    are not relevant strains credulity given that their consumer-protection claims are grounded in the theory

           11    that HP failed to make the necessary disclosures, and their hacking claims are grounded in the theory

           12    that HP acted without authorization or permission. Plaintiffs’ claim that the webpages are “disputed”

           13    fares no better, as Plaintiffs do not even attempt to explain what is disputed about them.

           14           In opposing HP’s request regarding incorporation by reference, Plaintiffs claim that the TAC

           15    neither “relies on” the Troubleshooting Page or Online Message Board “nor alleges their contents.”

           16    Opp. at 3. But the TAC clearly refers to the Troubleshooting Page in alleging that Mobile Emergency’s

           17    agent found “a recommendation to replace [its] cartridge with an HP-branded cartridge” on “HP’s

           18    website.” TAC ¶ 43. And the TAC repeatedly references the Online Message Board. See id. ¶ 71 &

           19    nn.13–16. None of Plaintiffs’ remaining arguments regarding incorporation by reference has merit.

           20           HP’s Request for Judicial Notice (“RJN”), ECF No. 45, should be granted.

           21                                               II.    ARGUMENT
           22    A.     The Court May Take Judicial Notice of the Webpages Whether or Not Plaintiffs Relied
                        on Them
           23
                        The primary argument Plaintiffs advance in opposition to HP’s RJN is that the webpages at
           24
                 issue are not judicially noticeable because no Plaintiff “purchased their printer on HP’s website,” or
           25
                 “viewed or relied on” the pages. Opp. at 2–3. But whether any Plaintiff actually viewed any of the
           26
                 webpages is beside the point: Federal Rule of Evidence 201(b) permits a court to judicially notice facts
           27
                 that are capable of accurate and ready determination by resort to “sources whose accuracy cannot
           28
                                                                     2
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                         Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 3 of 7


            1    reasonably be questioned.” Fed. R. Evid. 201(b); see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
            2    U.S. 308, 322, 127 S. Ct. 2499, 2509 (2007) (in ruling on a motion to dismiss, a court may consider
            3    “documents incorporated into the complaint by reference, and matters of which a court may take
            4    judicial notice” (emphasis added)). In other words, whether a source is judicially noticeable depends
            5    on its reliability and relevance—not whether a Plaintiff claims to have seen or relied on it. See Parziale
            6    v. HP, Inc. (“Parziale II”), No. 5:19-CV-05363-EJD, 2020 WL 5798274, at *3 (N.D. Cal. Sept. 29,
            7    2020) (“The Court finds the [webpage at issue] to be relevant and inherently reliable, and therefore
            8    takes judicial notice of [it].”).
            9            The webpages at issue clearly meet the Rule 201(b) standard. HP requests judicial notice of
           10    those pages for the purpose of establishing what was in the public realm at the relevant time—namely,
           11    that HP’s disclosures regarding dynamic security and its policy of automatically collecting data
           12    regarding cartridge type were available to Plaintiffs and other consumers before they purchased their
           13    HP printers, and when the error messages at issue allegedly appeared. These are judicially noticeable
           14    facts. See, e.g., Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir.
           15    2010) (taking judicial notice of the fact that various newspapers, magazines, and books published
           16    certain information because “[c]ourts may take judicial notice of publications introduced to indicate
           17    what was in the public realm at the time”) (citation omitted); Heliotrope Gen. Inc. v. Ford Motor Co.,
           18    189 F.3d 971, 981 n.18 (9th Cir. 1999) (taking judicial notice “that the market was aware of the
           19    information contained in news articles submitted by the defendants”); United States ex rel. Hong v.
           20    Newport Sensors, Inc., 728 F. App’x 660, 661 (9th Cir. 2018) (affirming district court’s decision to
           21    take judicial notice of the fact that seven documents located on UC Irvine’s faculty website were
           22    “publicly available”). Plaintiffs’ attempt to distinguish these cases on the ground that they are “limited
           23    to a narrow set of circumstances not at issue here” is as unpersuasive as it is conclusory. Opp. at 3. 1
           24    B.      The Webpages Are Relevant to Plaintiffs’ Consumer-Protection and Hacking Claims

           25            Plaintiffs also claim that the webpages at issue are “irrelevant.” Opp. at 1. That is wrong.

           26    Plaintiffs’ consumer-protection claims rest on the theory that HP allegedly failed to make necessary

           27
                  1
                      Plaintiffs also assert that the webpages “are disputed” but do not even attempt to explain what
           28         aspect of them is in dispute. Opp. at 1.
                                                                      3
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                       Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 4 of 7


            1    disclosures regarding dynamic security and its practice of automatically collecting data about cartridge
            2    type. That HP in fact did disclose these practices is therefore unquestionably relevant to these claims.
            3    See, e.g., ECF Nos. 45–4, 45–5 (advising consumers that Plaintiffs’ printer models are “[d]ynamic
            4    security enabled” and that “[c]artridges using a non-HP chip may not work, and those that work today
            5    may not work in the future”); ECF No. 45–8 (advising consumers that HP “automatically” “collect[s]
            6    product usage data such as ... ink or toner brand”).
            7           For instance, in Hodsdon v. Mars, Inc., the Ninth Circuit affirmed the dismissal of a failure-to-
            8    disclose claim brought under the “unfair” prong of the UCL, reasoning that “the failure to disclose is
            9    not substantially injurious because … [the] information [allegedly withheld from consumers] is public
           10    knowledge, accessible on [the defendant’s] website.” 891 F.3d 857, 867 (9th Cir. 2018). Similarly, in
           11    Parziale, Judge Davila dismissed consumer-protection claims predicated on an alleged failure to
           12    disclose in light of a disclosure on HP’s website that is, for all intents and purposes, identical to the
           13    dynamic security disclosures at issue here. Parziale v. HP, Inc. (“Parziale I”), 445 F. Supp. 3d 435,
           14    445 (N.D. Cal. 2020) (citing the fact “the Support Page expressly stated that the printer’s firmware
           15    ‘includes dynamic security measures, which may prevent supplies with non-HP chips or circuitry from
           16    working now or in the future’”); see also Parziale II, 2020 WL 5798274, at *5 (dismissing claim under
           17    the “unfair” prong of Florida’s analogue to the UCL in light of the same website disclosure).
           18           The disclosures on HP’s webpages are also relevant to Plaintiffs’ hacking claims under the
           19    CFAA, the CDAFA, and for trespass to chattels, each of which is grounded in the theory that HP acted
           20    “without authorization.” In Parziale, for instance, Judge Davila dismissed a claim under Section
           21    1030(a)(5)(A) of the CFAA with prejudice because “[t]he alleged damage to Plaintiff’s printer—i.e.
           22    that it did not function for some time and that it ultimately lost value—resulted from the printer
           23    becoming incompatible with non-HP cartridges, a possibility that Plaintiff was warned about.”
           24    Parziale II, 2020 WL 5798274, at *6; see also id. at *7 (“Because Plaintiff was on notice of the
           25    potential firmware update and its effects, the Court finds that Plaintiff fails to adequately allege that
           26    the update caused ‘damage without authorization’ as required under Section 1030(a)(5)(A).”). So too
           27    here. Parziale also confirms that the disclosures on HP’s webpages are dispositive of Plaintiffs’ claim
           28
                                                                    4
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                        Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 5 of 7


            1    for trespass to chattels. See id. at *7 (dismissing trespass to chattels claim “because Plaintiff was on
            2    notice of Defendant’s ability to interfere with his printer”).
            3           Plaintiffs’ reliance on Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) and
            4    Opperman v. Path, Inc., 205 F. Supp. 3d 1064 (N.D. Cal. 2016) is misplaced. Opp. at 5. As an initial
            5    matter, neither of these cases speaks to the issue before the Court—whether the webpages at issue are
            6    sufficiently reliable and relevant to be considered at this juncture. For instance, Opperman denied
            7    summary judgment because of a genuine dispute about the interpretation of a particular disclosure; it
            8    did not refuse to consider the disclosure altogether at the pleadings stage. 205 F. Supp. 3d at 1074.
            9    And to the extent these case are relevant to the merits, they confirm that Plaintiffs were on notice of
           10    practices at issue. See, e.g., Nguyen, 763 F.3d at 1177 (holding that website users are bound by the
           11    terms of a browsewrap agreement if the defendant’s website “puts a reasonably prudent user on inquiry
           12    notice of the terms of the [agreement]”).
           13    C.     The Troubleshooting Page and Online Message Board Are Incorporated By Reference
                        in the TAC
           14
                        Plaintiffs also dispute that the Troubleshooting Page, ECF No. 45-6, and the Online Message
           15
                 Board, ECF No. 45-7, are incorporated by reference in the TAC, claiming that “the TAC neither relies
           16
                 on them nor alleges their contents.” Opp. at 3. That is incorrect. As to the Troubleshooting Page, the
           17
                 TAC alleges that after the error message appeared, Mobile Emergency Housing Corp.’s agent
           18
                 “searched HP’s website” to “check for a solution ... but could find only a recommendation to replace
           19
                 the cartridge with an HP-branded cartridge.” TAC ¶ 43. This is a reference to the Troubleshooting
           20
                 Page, which sets forth “recommended action[s]” when a “Supply Problem” error message appears,
           21
                 including “replac[ing] the toner cartridge.” ECF No. 45-6 at 2. And the Online Message Board is
           22
                 referenced repeatedly in the TAC. TAC ¶ 71 & nn.13–16.
           23
                        Plaintiffs’ remaining arguments regarding incorporation by reference are not persuasive.
           24
                 Plaintiffs claim that the Troubleshooting Page is not incorporated by reference because the relevant
           25
                 allegation concerns “only one Plaintiff” and “events that occurred after the disabling firmware was
           26
                 successfully deployed.” Opp. at 3–4. But incorporation by reference does not turn on how widely the
           27
                 Troubleshooting Page was accessed or the timing of that access. See Davis v. HSBC Bank Nevada,
           28
                                                                     5
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                         Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 6 of 7


            1    N.A., 691 F.3d 1152, 1160 (9th Cir. 2012) (under the incorporation by reference doctrine, “courts may
            2    take into account ‘documents whose contents are alleged in a complaint and whose authenticity no
            3    party questions, but which are not physically attached to the [plaintiff’s] pleading’”) (quoting Knievel
            4    v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)).           Plaintiffs’ last argument—a self-serving and
            5    conclusory proclamation that the TAC’s reference to “HP’s website” does not refer to the
            6    Troubleshooting Page, Opp. at 4—is similarly unavailing given that Plaintiffs do not identify the page
            7    to which they are referring.
            8            Plaintiffs go on to claim that the Online Message Board is not incorporated by reference in the
            9    TAC because its contents do “not form the basis” of Plaintiffs’ claims. Id. (quoting Khoja v. Orexigen
           10    Therapeutics, Inc., 899 F.3d 988, 1005 (9th Cir. 2018)). 2 But a document need not form the basis of a
           11    plaintiff’s claim to be incorporated by reference—it is sufficient “if the plaintiff refers extensively to
           12    the document or the document forms the basis of the plaintiff's claim.” Khoja, 899 F.3d at 1002
           13    (emphasis added) (quoting United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)). HP sought to
           14    incorporate the Online Message Board into the TAC on the former basis, not the latter. See ECF No.
           15    45 at 7. Plaintiffs also cannot seriously object to incorporation by reference on the ground that the
           16    dynamic security disclosure was posted by an anonymous poster when Plaintiffs themselves rely on
           17    various other posts on the Online Message Board that were authored by other anonymous posters. See
           18    TAC ¶ 71 & nn.13–16. This is particularly true given that the relevant post simply copied the dynamic
           19    security advisement that HP authored (providing yet further confirmation that the dynamic security
           20    disclosures were widely and publicly available). ECF No. 45-7 (“The description of the april’s
           21    upgrade: ... Reminder: Dynamic security enabled printer. This Firmware includes dynamic security
           22    measures, which may prevent supplies with non-HP chips or circuitry from working now or in the
           23    future. More at: http://www.hp.com/go/learnaboutsupplies.”). Lastly, Plaintiffs’ attempt to analogize
           24    this case to Khoja, Opp. at 4, misses the mark. There, the district court abused its discretion by taking
           25    judicial notice of the fact that the defendant had disclosed the results of an FDA trial during a call with
           26

           27     2
                      Plaintiffs also argue that the Privacy Statement, ECF No. 45–8, is not incorporated by reference in
                      the TAC, Opp. at 5, but it is HP’s position that the Privacy Statement is judicially noticeable—not
           28         that it should be considered under the incorporation by reference doctrine. ECF No. 45 at 7.
                                                                     6
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
                       Case 5:20-cv-09157-SVK Document 50 Filed 07/14/21 Page 7 of 7


            1    investors because “[r]easonable people could debate what exactly this conference call disclosed” about
            2    the trial. 899 F.3d at 999–1000. By contrast, HP’s dynamic security advisement “is sufficient to
            3    counter any potential misconception about the use of non-HP cartridges.” Parziale I, 445 F. Supp. 3d
            4    at 440, 445 (emphasis added) (referring to the exact same advisement that was posted to the Online
            5    Message Board).
            6                                          II.     CONCLUSION
            7           For the foregoing reasons, HP requests that the Court grant its Request for Judicial Notice.
            8

            9    Dated: July 14, 2021          Respectfully submitted,
           10                                                 GIBSON, DUNN & CRUTCHER LLP
           11                                                 By: /s/ Ilissa Samplin
                                                                  Ilissa Samplin
           12
                                                              Attorneys for Defendant HP INC.
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                   7
Gibson, Dunn &     HP INC.’S REPLY ISO REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS AND/OR
Crutcher LLP                   STRIKE THE THIRD AMENDED COMPLAINT -- CASE NO. 5:20-CV-09157-SVK
